 



EXHIBIT 10.1
Execution Copy
 
Published CUSIP Number: 278645AA4
 
AMENDMENT AGREEMENT
dated as of August 2, 2007
among
EBAY INC.
as the Borrower,
BANK OF AMERICA, N.A.,
as Administrative Agent,
and
The Other Lenders Party Hereto
WELLS FARGO BANK, N.A.,
as Syndication Agent
BANC OF AMERICA SECURITIES LLC,
and
WELLS FARGO BANK, N.A.,
As Joint Lead Arrangers and Joint Book Managers
 
 





--------------------------------------------------------------------------------



 



AMENDMENT AGREEMENT
 
This AMENDMENT AGREEMENT (this “Amendment”) is entered into as of August 2, 2007
among EBAY INC., a Delaware corporation (the “Borrower”), the several financial
institutions party hereto (each a “Lender” and, collectively, the “Lenders”),
and BANK OF AMERICA, N.A., as Administrative Agent.
 
The Borrower, the Lenders party thereto and the Administrative Agent entered
into a Credit Agreement dated as of November 7, 2006 (as in effect as of the
date of this Amendment, the “Credit Agreement”).
 
The Borrower has requested that the Lenders agree to certain amendments to the
Credit Agreement, and the Lenders have agreed to such request, subject to the
terms and conditions of this Amendment.
 
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
 
1.  Definitions; References; Interpretation.
 
(a) Unless otherwise specifically defined herein, each term used herein
(including in the Recitals hereof) which is defined in the Credit Agreement
shall have the meaning assigned to such term in the Credit Agreement.
 
(b) As used herein, “Amendment Documents” means this Amendment, the Notes to be
delivered hereunder and the Credit Agreement (as amended by this Amendment).
 
(c) Each reference to “this Agreement”, “hereof”, “hereunder”, “herein” and
“hereby” and each other similar reference contained in the Credit Agreement, and
each reference to “the Credit Agreement” and each other similar reference in the
other Loan Documents, shall from and after the Effective Date (as defined in
Section 2) refer to the Credit Agreement as amended hereby.
 
(d) The rules of interpretation set forth in Section 1.02 of the Credit
Agreement shall be applicable to this Amendment.
 
2.  Amendments to Credit Agreement.  Subject to the terms and conditions hereof,
the Credit Agreement is amended as follows, effective as of the date of
satisfaction of the conditions set forth in Section 4 (the “Effective Date”):
 
(a)  Amendments to Article I of the Credit Agreement.
 
(1) The term “Notes” defined in Section 1.01 of the Credit Agreement shall
include from and after the Effective Date the Notes delivered under this
Amendment.
 
(2) The definition of “Applicable Rate” in Section 1.01 of the Credit Agreement
is amended in its entirety to provide as follows:
 
“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):
 

                                  Applicable Rate   Pricing
          Commitment
    Eurodollar  
Level     Consolidated Leverage Ratio     Fee     Rate +     1       ≤1.00:1.00
      0.04 %     0.20%   2       >1.00:1.00 but ≤1.50:1.00       0.05 %    
0.25%   3       >1.50:1.00 but ≤2.00:1.00       0.06 %     0.30%   4      
>2.00:1.00 but ≤2.50:1.00       0.08 %     0.40%   5       >2.50:100       0.10
%     0.50%


 
Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 5 shall
apply as of the first Business Day after the date on which such Compliance
Certificate


1



--------------------------------------------------------------------------------



 



was required to have been delivered, and shall continue to so apply through the
date on which such Compliance Certificate is so delivered (and thereafter the
Pricing Level otherwise determined in accordance with this definition shall
apply). The Applicable Rate in effect from as of the Closing Date shall be
determined based upon Pricing Level 1.”
 
(3) The definition of “Maturity Date” in Section 1.01 of the Credit Agreement is
amended in its entirety to provide as follows:
 
“Maturity Date” means the later of (a) November 7, 2012 and (b) if maturity is
extended pursuant to Section 2.12, such extended maturity date as determined
pursuant to such Section; provided, however, that, in each case, if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.”
 
(b)  Amendment to Schedule 2.01 of the Credit Agreement.  Schedule 2.01 of the
Credit Agreement is replaced in its entirety by Schedule 2.01 of this Amendment.
 
(c)  Amendments to Article II of the Credit Agreement.
 
(1) Notwithstanding anything to the contrary in the Credit Agreement, after the
Effective Date the Borrower shall be permitted only one additional extension
request under Section 2.12 of the Credit Agreement.
 
(2) After giving effect to the increases in the Aggregate Commitments to
$2,000,000,000 occurring on the Effective Date, the Borrower may again utilize
the increase option pursuant to Section 2.13 of the Credit Agreement to request
from time to time an increase in the Aggregate Commitments by an amount (for all
such requests after the Effective Date) not exceeding $1,000,000,000, in
accordance with the terms and conditions of said Section 2.13.
 
(d)  Amendment to Article VII of the Credit Agreement.  Section 7.06 of the
Credit Agreement is amended in its entirety to provide as follows:
 
“7.06 Financial Covenant. The Borrower shall not permit its Consolidated
Leverage Ratio, as determined as of the end of any fiscal quarter of the
Borrower, to be greater than 3:00 to 1:00.”
 
(e)  Amendment to Exhibit C of the Credit Agreement.  Exhibit C of the Credit
Agreement is replaced in its entirety by Annex I attached to this Amendment.
 
3.  Representations and Warranties.  The Borrower hereby represents and warrants
to the Administrative Agent and the Lenders as follows:
 
(a) No Default has occurred and is continuing (or would result from the
amendments of the Credit Agreement contemplated hereby).
 
(b) The execution, delivery and performance by the Borrower of the Amendment
Documents have been duly authorized by all necessary corporate and other action
and do not and will not require any registration with, consent or approval of,
or notice to or action by, any Person (including any Governmental Authority) in
order to be effective and enforceable.
 
(c) The Amendment Documents constitute the legal, valid and binding obligations
of the Borrower, enforceable against it in accordance with their respective
terms, subject to the effect of applicable bankruptcy, insolvency, arrangement,
moratorium and other similar laws affecting creditors’ rights generally and to
the application of general principles of equity.
 
(d) All representations and warranties of the Borrower contained in the Credit
Agreement that are qualified by materiality are true and correct and after
giving effect thereto, and that are not qualified by materiality are true and
correct in all material respects (except, in each case, to the extent such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that
(i) for purposes of this Section 3(d) the representations and warranties
contained in subsections (a) and (b) of Section 5.05 of the Credit Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01 of the Credit Agreement, and


2



--------------------------------------------------------------------------------



 



(ii) this Section 3(d) shall take into account any amendments to the Schedules
to the Credit Agreement and other disclosures made in writing by the Borrower to
the Administrative Agent and the Lenders after the Closing Date and approved by
the Administrative Agent and the Required Lenders).
 
(e) The Borrower is entering into this Amendment on the basis of its own
investigation and for its own reasons, without reliance upon the Administrative
Agent and the Lenders or any other Person.
 
4.  Conditions of Effectiveness.
 
(a) The effectiveness of Section 2 of this Amendment shall be subject to the
satisfaction of each of the following conditions precedent:
 
(1) The Administrative Agent shall have received from the Borrower and each of
the Lenders (i) a duly executed original (or, if elected by the Administrative
Agent, an executed facsimile copy) of this Amendment ; and (ii) if requested by
any Lender, a Note (or replacement Note) substantially in the form of Exhibit B
to the Credit Agreement.
 
(2) The Administrative Agent shall have received evidence of payment by the
Borrower of all fees, costs and expenses due and payable as of the Effective
Date hereunder and under the Credit Agreement, including any fees arising under
or referenced in Section 5 of this Amendment and any costs and expenses payable
under Section 7(g) of this Amendment (including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent, to the extent invoiced on
or prior to the Effective Date).
 
(3) The Administrative Agent shall have received from the Borrower, in form and
substance satisfactory to the Administrative Agent and the Lenders, a copy of
resolutions passed by the board of directors (or related committee thereof) of
the Borrower, certified as of the Effective Date by the Secretary or an
Assistant Secretary of such Person, authorizing the execution, delivery and
performance of the Amendment Documents.
 
(4) The Administrative Agent shall have received a favorable opinion of counsel
to the Borrower, addressed to the Agent and each Lender, with respect to this
Amendment, in form and substance satisfactory to the Agent.
 
(5) The Administrative Agent shall have received documentation in form and
substance reasonably satisfactory to it evidencing the increase of the Aggregate
Commitments to $2,000,000,000, including Commitment Increase Agreements from any
existing Lenders increasing their Commitments, and New Lender Agreements from
any Eligible Assignees acceding to the Credit Agreement.
 
(6) The Administrative Agent shall have received all other documents it may
reasonably request relating to any matters relevant hereto, all in form and
substance reasonably satisfactory to the Administrative Agent.
 
(7) The representations and warranties in Section 3 of this Amendment shall be
true and correct on and as of the Effective Date with the same effect as if made
on and as of the Effective Date.
 
(b) For purposes of determining compliance with the conditions specified in
Section 4(a), each Lender that has signed this Amendment shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the Effective Date specifying its objection
thereto.
 
(c) From and after the Effective Date, the Credit Agreement is amended as set
forth herein, and all outstanding Notes under the Credit Agreement shall be
superseded and replaced by the Notes delivered under this Amendment. All such
previously outstanding Notes will be deemed cancelled upon the occurrence of the
Effective Date. Except as expressly amended pursuant hereto, the Credit
Agreement shall remain unchanged and in full force and effect and is hereby
ratified and confirmed in all respects.
 
(d) The Administrative Agent will notify the Borrower and the Lenders of the
occurrence of the Effective Date.
 
5.  Fees.  The Borrower shall pay to the Administrative Agent for the account of
each of the Lenders or Eligible Assignees participating in the increase in the
Aggregate Commitments the fees set forth in (i) that certain


3



--------------------------------------------------------------------------------



 



letter agreement dated as of July 20, 2007, by and among the Borrower, BAS and
the Administrative Agent (the “BAS Amendment Fee Letter”) and (ii) that certain
letter agreement dated as of July 24, 2007, by and between the Borrower and
Wells Fargo Bank, N.A. (the “Wells Fargo Amendment Fee Letter”). Such fees shall
be due and payable by the Borrower on the date set forth in such letter
agreement.
 
6.  Certain Transitional Matters.
 
(a) The increases in the Aggregate Commitments to $2,000,000,000 under
Section 2.13 of the Credit Agreement shall be deemed effective as of the
Effective Date.
 
(b) On the Effective Date, the Lenders party to the Credit Agreement, as amended
and restated hereby, shall be the Lenders listed on the signature pages hereof
and any Eligible Assignees acceding to the Credit Agreement and shall have the
respective Commitments in the amounts set forth in Schedule 2.01 attached
hereto. Without limiting the generality of the foregoing, on the Effective Date,
any Lenders party to the Credit Agreement not listed on the signature pages
hereof shall cease to be parties to the Credit Agreement, and each Eligible
Assignee party to a New Lender Agreement not previously party to the Credit
Agreement shall be and become a party to the Credit Agreement as provided in its
New Lender Agreement with a Commitment in the amount set forth therein.
 
(c) If any Loans shall be outstanding on the Effective Date, the Borrower shall
be deemed to have submitted a notice of Borrowing to any Eligible Assignees
acceding to the Credit Agreement in the appropriate aggregate amount to ensure
that such Loans are outstanding to the existing Lenders and acceding Lenders as
of the Effective Date in accordance with their Applicable Percentages as
reflected in Schedule 2.01 attached hereto.
 
(d) On the Effective Date, the amount of Loans (if any) then outstanding and
held by each existing Lender shall be adjusted to reflect the changes in such
Lenders’ Applicable Percentages of the Loans, subject to Section 3.05 of the
Credit Agreement. Each such Lender having any Loans then outstanding and whose
Applicable Percentage in respect of Loans has been decreased on the Effective
Date as a result of the increase in the Aggregate Commitments occurring under
Section 2.13 of the Credit Agreement on the Effective Date shall be deemed to
have assigned on the Effective Date, without recourse, to each Lender increasing
its Commitment and Eligible Assignees acceding to the Credit Agreement on the
Effective Date such portion of such Loans as shall be necessary to effectuate
such adjustment. Each such increasing Lender or acceding Lender on the Effective
Date shall (i) be deemed to have assumed such portion of such Loans and
(ii) fund on the Effective Date such assumed amounts to the Administrative Agent
for the account of the assigning Lender in the amount notified to such
increasing Lender by the Administrative Agent.
 
(e) On the Effective Date any Eligible Assignees acceding to the Credit
Agreement as a result of the increases in the Aggregate Commitments to
$2,000,000,000 under Section 2.13 of the Credit Agreement shall fund to the
Borrower their respective Loans, if any, as requested by the Borrower from them
prior to the Effective Date.
 
7.  Miscellaneous.
 
(a) The Borrower acknowledges and agrees that the execution and delivery by the
Administrative Agent and the Lenders of this Amendment shall not be deemed to
create a course of dealing or an obligation to execute similar waivers or
amendments under the same or similar circumstances in the future.
 
(b) This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted by the Credit
Agreement.
 
(c) THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.
 
(d) This Amendment may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Amendment and the other Amendment Documents constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Except as provided in Section 4, this Amendment shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.


4



--------------------------------------------------------------------------------



 



Delivery of an executed counterpart of a signature page of this Amendment by
facsimile shall be effective as delivery of a manually executed counterpart of
this Amendment.
 
(e) This Amendment may not be amended except in accordance with the provisions
of Section 10.01 of the Credit Agreement.
 
(f) If any provision of this Amendment or the other Amendment Documents is held
to be illegal, invalid or unenforceable, (i) the legality, validity and
enforceability of the remaining provisions of this Amendment and the other
Amendment Documents and Loan Documents shall not be affected or impaired thereby
and (ii) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
(g) The Borrower agrees to pay or reimburse all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the preparation, negotiation, execution, delivery and
administration of this Amendment and the other Amendment Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated).
 
(h) This Amendment, the BAS Amendment Fee Letter, the Wells Fargo Amendment Fee
Letter and the Notes, and any new lender agreements or commitment increase
agreements executed pursuant to this Amendment shall constitute Loan Documents.
 
[signature pages follow]


5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
 
EBAY INC.
 

  By: 
/s/  Jennifer Ceran


Name: Jennifer Ceran

  Title:  Vice President, Treasury & Treasurer


S-1



--------------------------------------------------------------------------------



 



BANK OF AMERICA, N.A., as Administrative Agent
 

  By: 
/s/  Dora A. Brown


Name: Dora A. Brown

  Title:  Vice President


S-2



--------------------------------------------------------------------------------



 



BANK OF AMERICA, N.A., as a Lender
 

  By: 
/s/  Ronald J. Drobny


Name: Ronald J. Drobny

  Title:  Senior Vice President


S-3



--------------------------------------------------------------------------------



 



JPMORGAN CHASE BANK, N.A., as a Lender
 

  By: 
/s/  William P. Rindfuss


Name: William P. Rindfuss

  Title:  Vice President


S-4



--------------------------------------------------------------------------------



 



WELLS FARGO BANK, N.A., as a Lender
 

  By: 
/s/  Matt Jurgens


Name: Matt Jurgens

  Title: Vice President


S-5



--------------------------------------------------------------------------------



 



WILLIAM STREET COMMITMENT
CORPORATION (Recourse only to assets of
William Street Corporation), as a Lender
 

  By: 
/s/  Mark Walton


Name: Mark Walton

  Title:  Assistant Vice President


S-6



--------------------------------------------------------------------------------



 



MORGAN STANLEY BANK, as a Lender
 

  By: 
/s/  Elizabeth Hendricks


Name: Elizabeth Hendricks

  Title:  Authorized Signatory


S-7



--------------------------------------------------------------------------------



 



HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender
 

  By: 
/s/  Scott Regan


Name: Scott Regan

  Title:  Vice President


S-8



--------------------------------------------------------------------------------



 



CITIBANK N.A., as a Lender
 

  By: 
/s/  Brian Reed


Name: Brian Reed

  Title:  Director


S-9



--------------------------------------------------------------------------------



 



CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as a Lender
 

  By: 
/s/  Jay Chall


Name: Jay Chall

  Title:  Director

 

  By: 
/s/  Alain Schmid


Name: Alain Schmid

  Title:  Assistant Vice President


S-10



--------------------------------------------------------------------------------



 



DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender
 

  By: 
/s/  Oliver Schwarz


Name: Oliver Schwarz

  Title:  Director

 

  By: 
/s/  Stefan Freckmann


Name: Stefan Freckmann

  Title:  Vice President


S-11



--------------------------------------------------------------------------------



 



LEHMAN BROTHERS COMMERCIAL BANK, as a Lender
 

  By: 
/s/  Brian McNany


Name: Brian McNany

  Title:  Authorized Signatory


S-12



--------------------------------------------------------------------------------



 



THE ROYAL BANK OF SCOTLAND PLC, as a Lender
 

  By: 
/s/  Vincent Fitzgerald


Name: Vincent Fitzgerald

  Title:  Managing Director


S-13



--------------------------------------------------------------------------------



 



ANNEX I
 
EXHIBIT C
 
FORM OF COMPLIANCE CERTIFICATE
 
Financial Statement Date:          ,     
 
To: Bank of America, N.A., as Administrative Agent
 
Ladies and Gentlemen:
 
Reference is made to that certain Credit Agreement, dated as of November 7,
2006, as amended (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among eBay Inc., a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent.
 
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the           of the Borrower, and that, as such, he/she is authorized
to execute and deliver this Certificate to the Administrative Agent on the
behalf of the Borrower, and that:
 
[Use following paragraph 1 for fiscal year-end financial statements]
 
1. The Borrower has delivered the year-end audited financial statements required
by Section 6.01(a) of the Agreement for the fiscal year of the Borrower ended as
of the above date, together with the report and opinion of an independent
certified public accountant required by such section.
 
[Use following paragraph 1 for fiscal quarter-end financial statements]
 
1. The Borrower has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of the Borrower ended as
of the above date. Such financial statements fairly present in all material
respects the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.
 
2. To the best knowledge of the undersigned:
 
[select one:]
 
[during such fiscal period, the Borrower performed and observed each covenant
and condition of the Loan Documents applicable to it, and no Default has
occurred and is continuing.]
 
 — or —
 
[during such fiscal period, the following covenants or conditions have not been
performed or observed and the following is a list of each such Default and its
nature and status:]
 
3. Except as described on an attachment hereto, the representations and
warranties of the Borrower contained in Article V of the Agreement (other than
the representation and warranty contained in Section 5.05(c)) and any
representations and warranties of the Borrower that are contained in any other
Loan Document that are qualified by materiality are true and correct on and as
of the date hereof, and that are not qualified by materiality are true and
correct in all material respects on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date, and
except that for purposes of this Compliance Certificate, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 of the Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01 of the Agreement, including
the statements in connection with which this Compliance Certificate is
delivered.


C-1



--------------------------------------------------------------------------------



 



Form of Compliance Certificate



4. The financial covenant analyses and information set forth on Schedules 1 and
2 attached hereto are true and accurate on and as of the date of this
Certificate.
 
IN WITNESS WHEREOF, the undersigned has executed this Certificate as
of          ,      .
 
EBAY INC.
 

  By: 
    


Name: 

  Title: 


C-2



--------------------------------------------------------------------------------



 



Form of Compliance Certificate



For the Quarter/Year ended          (“Statement Date”)
 
SCHEDULE 1
to the Compliance Certificate
($ in 000’s)
 

                    I.     Section 7.06 — Consolidated Leverage Ratio.          
A.     Consolidated Funded Indebtedness at Statement Date:   $           B.    
Consolidated EBITDA for four consecutive fiscal quarters ending on Statement
Date (“Subject Period”):           1.     Consolidated Net Income for Subject
Period:   $           2.     Interest expense for Subject Period:   $          
3.     Depreciation and amortization expense (including amortization of
intangible amortization for Acquisitions for Subject Period:   $           4.  
  Income tax expense for Subject Period:   $           5.     Non-cash charges
or expenses related to equity plans or stock option awards for Subject Period:  
$           6.     Payroll taxes on exercise of stock options for Subject
Period:   $           7.     Consolidated EBITDA (Lines I.B.1 + 2 + 3 + 4 + 5 +
6):   $           C.     Consolidated Leverage Ratio as of Statement Date (Line
I.A. ¸ Line I.B.7):                             D.     Maximum permitted:    
3.00 to 1.00                       E.     Covenant Compliance?     YES / NO    
               




C-3



--------------------------------------------------------------------------------



 



Form of Compliance Certificate



For the Quarter/Year ended          (“Statement Date”)
 
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)
 
Consolidated EBITDA
(in accordance with the definition of Consolidated EBITDA
as set forth in the Agreement)
 

                                                                      Twelve
      Quarter
    Quarter
    Quarter
    Quarter
    Months
 
Consolidated EBITDA
  Ended     Ended     Ended     Ended     Ended    
Consolidated Net Income
                                       
+ interest expense
                                       
+ depreciation and amortization expense
                                       
+ income tax expense
                                       
+ non-cash charges or expenses relating to equity plans or stock option awards
                                       
+ payroll taxes on exercise of stock options
                                       
= Consolidated EBITDA
                                       




C-4